Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Amendment filed 25 August 2021 overcomes all objections and the rejections under 35 USC 112(b), 102 and 101.  The closest prior art of record is Brognaro et al. (Molecular Biotechnology, 58: 777-788, 2016).
Brognaro et al. describe a beta-glucosidase from Saccharophagus degradans S-40 and its enzymatic characteristics.  The Brognaro beta-glucosidase SdBgl1B has an amino acid sequence which is 100% identical with SEQ ID NO: 1 of the present application.  The Brognaro SdBgl1B beta-glucosidase was reacted with substrates such as laminarin and laminaribiose at temperatures ranging from 30-80oC for times of up to 170 hours.  Brognaro et al. did not recognize, however, that when the SdBgl1B beta-glucosidase is reacted with laminarin using 0.005 U to 0.05 U of the beta-glucosidase per 1 mg of laminarin under conditions of 2 °C to 40 °C for 27 hours to 54 hours, that one can produce glucose and a laminarioligosaccharide.  Consequently the claimed subject matter is patentable over Brognaro et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-6, 8 and 9 have been cancelled.  Claims 7 and 10 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652